Name: Decision of the EEA Joint Committee No 33/96 of 31 May 1996 amending Annex II (Technical regulations, standards, testing and certification) and Annex IV (Energy) to the EEA Agreement
 Type: Decision
 Subject Matter: energy policy;  technology and technical regulations;  European construction;  electronics and electrical engineering
 Date Published: 1996-09-19

 19.9.1996 EN Official Journal of the European Communities L 237/25 DECISION OF THE EEA JOINT COMMITTEE No 33/96 of 31 May 1996 amending Annex II (Technical regulations, standards, testing and certification) and Annex IV (Energy) to the EEA Agreement THE EEA JOINT COMMITTEE, Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol Adjusting the Agreement on the European Economic Area, hereinafter referred to as the Agreement, and in particular Article 98 thereof, Whereas Annex II to the Agreement was amended by Decision of the EEA Joint Committee No 63/95 of 29 September 1995 (1); Whereas Annex IV to the Agreement was amended by Decision of the EEA Joint Committee No 63/95 of 29 September 1995 (2); Whereas Commission Directive 95/12/EC of 23 May 1995 implementing Council Directive 92/75/EEC with regard to energy labelling of household washing machines (3) is to be incorporated into the Agreement; Whereas Commission Directive 95/13/EC of 23 May 1995 implementing Council Directive 92/75/EEC with regard to energy labelling of household electric tumble driers (4) is to be incorporated into the Agreement, HAS DECIDED AS FOLLOWS: Article 1 The following indents shall be added in point 4 (Council Directive 92/75/EEC) in Chapter IV of Annex II to the Agreement:  395 L 0012: Commission Directive 95/12/EC of 23 May 1995 (OJ No L 136, 21. 6. 1995, p. 1. as corrected by OJ No L 47, 24. 2. 1996, p. 35). The provisions of the Directive shall, for the purposes of the present Agreement, be read with the following adaptations: (a) Annex I to Commission Directive 95/12/EC shall be supplemented with the texts as set out below: (b) Annex V to Commission Directive 95/12/EC shall be supplemented with the texts as set out below Note EN IS NO Label Fiche Mail order Annex I Annex II Annex III Energy Orka Energi Washing machine Ã vottavÃ ©l Vaskemaskin I Manufacturer FramleiÃ °andi Merke II Model GerÃ ° Modell More efficient GÃ ³Ã ° nÃ ½tni Lavt forbruk Less efficient SlÃ ¦m nÃ ½tni HÃ ¸yt forbruk 3 1 Energy efficiency class... on a scale of A (more efficient to G (less efficient) OrkunÃ ½tniflokkur a kvarÃ °anum A (hÃ ¡marksnÃ ½tni) til G (lakasta nÃ ½ntni) Relativ energibruk... pÃ ¥ skalaen A (lavt forbruk til G (hÃ ¸yt forbruk) V Energy consumption Orkunotkun Energibruk V kWh per cycle kWh/lotu kWh/vask V Based on standard test results for 60 oC cotton  cycle Byggt a stÃ ¶Ã °luÃ °um prÃ ³funarniÃ °urstÃ ¶Ã °um Ã ¾vottalotu fyrir baÃ °mull viÃ ° hitann 60 oC PÃ ¥ grunnlag av standardtest pÃ ¥ 60 oC normalprogram for bomull 5 2 Energy consumption... kWh per cycle, based on standard test results for 60 o C cotton  cycle Orkunotkun... kWh/lotu, byggÃ ° a stÃ ¶Ã °luÃ °um prÃ ³funarniÃ °urstÃ ¶Ã °um fyrir baÃ °mull viÃ ° hitann 60 oC Energibruk... kWh/vask, pÃ ¥ grunnlag av standardtest pÃ ¥ 60 oC normalprogram for bomull V 5 2 Actual consumption will depend on how the appliance s used Raunnotkun fer eftir Ã ¾vÃ ­ hvernig tÃ ¦kiÃ ° er notaÃ ° Den faktiske energibruk er avhengig av hvordan vaskemaskinen benyttes VI Washing performance A (higher) G (lower) Ã vottahaefni... Ã ¡ kvarÃ °anum A (meiri) til G (minni) Vaskeevne A (hÃ ¸y) G (lav) 6 3 Washing performance class... on a scale of A (higher) to G (lower) Ã ottahÃ ¦fnisflokkur... Ã ¡ kvarÃ °anum A (meiri) til G (minni) Vaskeevne... pÃ ¥ skalaen fra A (hÃ ¸y) til G (lav) VII Spin drying A (higher) G (lower) Ã eytivinding A (meiri) G (minni) Sentrifugeringsevne A (hÃ ¸y) G (lav) 7 4 Drying rating... on a scale of A (higher) to G (lower) Ã eytivinduafkÃ ¶st... Ã kvaranum A (meiri) til G (minni) Sentrifugeringsevne... pÃ ¥ skalaen fra A (hÃ ¸y) til G (lav) 7 4 NB: If you use a tumble drier. Choosing a washing machine with A-rated spin, instead oi one with a G-rated spin will halve your tumble drying costs. Tumble drying clothes usually uses more energy than washing them. Ath. Notir Ã ¾Ã º Ã ¾eytivindu skaitu hafa eftirfarandi Ã ­ huga: Ef bÃ º velur Ã ¾vottavÃ ©l meÃ ° Ã eytivindu Ã ¡ A-kvarÃ °anum Ã ­ staÃ ° Ã eytivindu Ã ¡ G-kvarÃ °anum lÃ ¦kkar Ã ºtlagÃ °ur kostnaÃ °ur Ã ¾inn vegna Ã eytivindingar um helming. Ã aÃ ° fer venjulega meiri orka Ã ­ aÃ ° Ã eytivinda fÃ ¶t en aÃ ° Ã ¾vo Ã ¾au Hvis De anvender tÃ ¸rketrommel, bÃ ¸r De vÃ ¦re oppmerksom pÃ ¥ fÃ ¸lgende:  en vaskemaskin som er A-merket mht. sentrifugering vil halvere omkostningene til tÃ ¸rking sammenlignet med en vaskemaskin som er G-merket mht. sentrifugering  elektrisk tÃ ¸rketromling av tÃ ¸y bruker normal mer energi enn selve vaskingen 8 Water remaining after spin... % (as a percentage of dry weight of wash) Ã aÃ ° vatn sem eftir er aÃ ° lokinni Ã ¾eytivindingu... % (sem hlutfall af Ã ¾urrvigt Ã ¾vottar) Restvanninnhold etter sentrifugering... % (i forhold til vekten av tÃ ¸rt tÃ ¸y) VIII 9 5 Spin speed (rpm) SnÃ ºningshraÃ °i vindu (snÃ ºn. Ã ¡ mÃ ­n.) Sentrifugeringshastighet (omdr/min) IX 10 6 Capacity (cotton) kg AfkÃ ¶st (baÃ °mull) kg Kapasitet (bomull) kg X 11 7 Water consumption Vatnsnotkun Vannforbruk 14 8 Typical annual consumption for a four-person household. DÃ ¦migerÃ ° Ã ¡rleg notkun hjÃ ¡ fjÃ ¶gurra manna fjÃ ¶lskyldu Typisk Ã ¥rlig forbruk for en husstand pÃ ¥ fire personer XI 15 9 Noise (dB(A) re 1 pW) HÃ ¡vaÃ °i (dB(A) re 1 pW) LydnivÃ ¥ dB(A) (StÃ ¸y) XI Washing Ã vottur Vask XI Spinning Ã eytivinding Sentrifugering Further information is contained in product brochures NÃ ¡nari upplÃ ½singar er aÃ ° finna Ã ­ bÃ ¦klingum sem fylgja vÃ ¶runum Produktbrosjyrene inneholder ytterligere opplysninger Norm EN 60456 StaÃ °all EN 60456 Europeisk standard EN 60456 Electric washing machine label Directive 95/12/EC Tilskipun 95/12/EB um merkingar Ã ¾vottavÃ ©la Direktiv 95/12/EF om energimerking av vaskemaskiner  395 L 0013: Commission Directive 95/13/EC of 23 May 1995 (OJ No L 136, 21. 6. 1995, p. 28). The provisions of the Directive shall, for the purposes of the present Agreement, be read with the following adaptations: (a) Annex I to Commission Directive 95/13/EC shall be supplemented with the texts as set out below: (b) Annex V to Commission Directive 95/13/EC shall be supplemented with the texts as set out below: Note EN IS NO Label Fiche Mail order Annex I Annex II Annex III Energy Orka Energi Drier Ã urrkari TÃ ¸rketrommel I Manufacturer FramleiÃ °andi Merke II Model GerÃ ° Modell More efficient GÃ ³Ã ° nytni Lavt forbruk Less efficient SlÃ ¦m nytni HÃ ¸yt forbruk 3 1 Energy efficiency class... on a scale of A (more efficient) to G (less efficient) OrkunÃ ½tniflokkur... Ã ¡ kvarÃ °anum A (hÃ ¡marksnytni) til G (lakasta nyntni) Relativ energibruk... pÃ ¥ skalaen A (lavt forbruk) til G (hÃ ¸yt forbruk) V 5 2 Energy consumption Orkunotkun Energibruk V 5 2 kWh/cycle kWh/lotu kWh/tÃ ¸rkeprogram V 5 2 Based on standard test results for Dry Cotton  cycle Byggt Ã ¡ stÃ ¶Ã °luÃ °um prÃ ³funarniÃ °urstÃ ¶Ã °um Ã ¾urrklotu fyrir baÃ °mull PÃ ¥ grunnlag av standardtest av programmet for skaptÃ ¸rr bomull V 5 2 Actual consumption will depend on how the appliance is used Raunnotkun fer eftir Ã ¾vÃ ­ hverning tÃ ¦kiÃ ° er notaÃ ° Den faktiske energibruk er avhengig av hvordan tÃ ¸rketromlen brukes VI 6 3 Capacity (cotton) kg AfkÃ ¶st (baÃ °mull) kg Kapasitet (bomull) kg X 11 7 Water Consumption Vatnsnotkun Vannforbruk 8 Drying time Ã urrkunartÃ ­mi TÃ ¸rketid 11 6 Estimated annual consumption for a four-person household which normally dries using a drier Ã Ã ¦tluÃ ° Ã ¡rsnotkun fyrir fjÃ ¶gurra manna heimili bar sem Ã ¾urrkari er notaÃ °ur aÃ ° jafnaÃ °i AnslÃ ¥tt Ã ¥rlig forbruk for en husstand pÃ ¥ fire personer som normalt benytter tÃ ¸rketrommel VII 12 Air vented LoftrÃ ¦sting AvtrekkstÃ ¸rke-trommel VII 12 Condensing GufuÃ ¾Ã ©tting KondenstÃ ¸rke-trommel VIII 13 6 Noise (dB(A) re 1 pW) HÃ ¡vaÃ °i (dB(A) re 1 pW) LydnivÃ ¥ dB(A) (StÃ ¸y) Further information is contained in product brochures NÃ ¡nari upplÃ ½singar er aÃ ° finna Ã ­ bÃ ¦klingum sem fylgja vÃ ¶runum Produktbrosjyrene inneholder ytterligere opplysninger Norm EN 61121 StaÃ °all EN 61121 Europeisk standard EN 61121 Electric drier label Directive 95/13/EC Tilskipun 95/13/EB um merkingar Ã ¾urrkara Direktiv 95/13/EF om energimerking av tÃ ¸rketromler. Article 2 The following indents shall be added in point 11 (Council Directive 92/75/EEC) of Annex IV to the Agreement:  395 L 0012: Commission Directive 95/12/EC of 23 May 1995 (OJ No L 136, 21. 6. 1995, p. 1, as corrected by OJ No L 47, 24. 2. 1996, p. 35). The provisions of the Directive shall, for the purposes of the present Agreement, be read with the following adaptations: (a) Annex I to Commission Directive 95/12/EC shall be supplemented with the texts as set out below: (b) Annex V to Commission Directive 95/12/EC shall be supplemented with the texts as set out below: Note EN IS NO Label Fiche Mail order Annex I Annex II Annex III Energy Orka Energi Washing machine Ã vottavÃ ©l Vaskemaskin I Manufacturer FramleiÃ °andi Merke II Model GerÃ ° Modell More efficient GÃ ³Ã ° nÃ ½tni Lavt forbruk Less efficient SlÃ ¦m nÃ ½tni HÃ ¸yt forbruk 3 1 Energy efficiency class... on a scale of A (more efficient) to G (less efficient) OrkunÃ ½tniflokkur... Ã ¡ kvarÃ °anum A (hÃ ¡marksnÃ ½tni) til G (lakasta nÃ ½ntni) Relativ energibruk... pÃ ¥ skalaen A (lavt forbruk til G (hÃ ¸yt forbruk) V Energy consumption Orkunotkun Energibruk V kWh per cycle kWh/lotu kWh/vask V Based on standard test results for 60 oC cotton  cycle Byggt Ã ¡ stÃ ¶Ã °luÃ °um prÃ ³funarniÃ °urstÃ ¶Ã °um Ã ¾vottalotu fyrir baÃ °mull viÃ ° hitann 60 oC PÃ ¥ grunnlag av standardtest pÃ ¥ 60 o C normalprogram for bomull 5 2 Energy consumption... kWh per cycle, based on standard test results for 60 o C cotton  cycle Orkunotkun... kWh/lotu, byggÃ ° Ã ¡ stÃ ¶Ã °luÃ °um prÃ ³funarniÃ °urstÃ ¶Ã °um fyrir baÃ °mull viÃ ° hitann 60 oC Energibruk... kWh/vask, pÃ ¥ grunnlag av standardtest pÃ ¥ 60 oC normalprogram for bomull V 5 2 Actual consumption will depend on how the appliance is used Raunnotkun fer eftir Ã ¾vÃ ­ hvernig tÃ ¦kiÃ ° er notad Den faktiske energibruk er avhengig av hvordan vaskemaskinen benyttes VI Washing performance A (higher) G (lower) Ã vottahÃ ¦fni... Ã ¡ kvarÃ °anum A (meiri) til G (minni) Vaskeevne A (hÃ ¸y) G (lav) 6 3 Washing performance class... on a scale of A (higher) to G (lower) Ã vottahÃ ¦fnisflokkur... Ã ¡ kvarÃ °anum A (meiri) til G minni) Vaskeevne... pÃ ¥ skalaen fra A (hÃ ¸y) til G (lav) VII Spin drying A (higher) G (lower) Ã eytivinding A (meiri) G (minni) Sentrifugeringsevne A (hÃ ¸y) G (lav) 7 4 Dring rating... on a scale of A (higher) to G (lower) Ã eytivinduafkÃ ¶st... Ã ¡ kvarÃ °anum A (meiri) til G (minni) Sentrifugeringsevne... pÃ ¥ skalaen fra A (hÃ ¸y) til G (lav) 7 4 NB: If you use a tumble drier.  Choosing a washing machine with Ã-rated spin, instead of one with a G-rated spin will halve your tumble drying costs.  Tumble drying clothes usually uses more energy than washing them. Ath. Notir Ã ¾Ã º Ã ¾eytivindu skaltu hafa eftirfarandi Ã ­ huga: Ef bÃ º velur Ã ¾vottavÃ ©l meÃ ° Ã eytivindu Ã ¡ A-kvarÃ °anum Ã ­ staÃ ° Ã eytivindu Ã ¡ G-kvarÃ °anum lÃ ¦kkar Ã ºtlagÃ °ur kostnaÃ °ur Ã ¾inn vegna Ã eytivindingar um helming. Ã aÃ ° fer venjulega meiri orka Ã ­ aÃ ° Ã eytivinda fÃ ¶t en aÃ ° Ã ¾vo Ã ¾au Hvis De anvender tÃ ¸rketrommel, bÃ ¸r De vÃ ¦re oppmerksom pÃ ¥ fÃ ¸lgende:  en vaskemaskin som er Ã-merket mht. sentrifugering vil halvere omkostningene til tÃ ¸rking sammenlignet med en vaskemaskin som er G-merket mht. sentrifugering  elektrisk tÃ ¸rketromling av tÃ ¸y braker normal mer energi enn selve vaskingen 8 Water remaining after spin... % (as a percentage of dry weight of wash) Ã aÃ ° vatn sem eftir er aÃ ° lokinni Ã ¾eytivindingu... % (sem hlutfall af Ã ¾urrvigt Ã ¾vottar Restvanninnhold etter sentrifugering... % (i forhold til vekten av tart tÃ ¸y) VIII 9 5 Spin speed (rpm) SnÃ ºningshraÃ °i vindu (snÃ ºn. Ã ¡ mÃ ­n.) Sentrifugeringshastighet (omdr/min) IX 10 6 Capacity (cotton) kg AfkÃ ¶st (baÃ °mull) kg Kapasitet (bomull) kg X 11 7 Water consumption Vatnsnotkun Vannforbruk 14 8 Typical annual consumption for a four-person household DÃ ¦migerÃ ° Ã ¡rleg notkun hjÃ ¡ fjÃ ¶gurra manna fjÃ ¶lskyldu Typisk Ã ¥rlig forbruk for en husstand pÃ ¥ fire personer XI 15 9 Noise (dB(A) re 1 pW) HÃ ¡vaÃ °i (dB(A) re 1 pW) LydnivÃ ¥ dB(A) (StÃ ¸y) XI Washing Ã vottur Vask XI Spinning Ã eytivinding Sentrifugering Further information is contained in product brochures NÃ ¡nari upplÃ ½singar er aÃ ° finna Ã ­ bÃ ¦klingumsem fylgja vÃ ¶runum Produktbrosjyrene inneholder ytterligere opplysninger Norm EN 60456 StaÃ °all EN 60456 Europeisk standard EN 60456 Electric washing machine label Directive 95/12/EC Tilskipun 95/12/EB um merkingar Ã ¾vottavÃ ©la Direktiv 95/12/EF om energimerking av vaskemaskiner  395 L 0013: Commission Directive 95/13/EC of 23 May 1995 (OJ No L 136, 21. 6. 1995, p. 28). The provisions of the Directive shall, for the purposes of the present Agreement, be read with the following adaptations: (a) Annex I to Commission Directive 95/13/EC shall be supplemented with the texts as set out below: (b) Annex V to Commission Directive 95/13/EC shall be supplemented with the texts as set out below: Note EN IS NO Label Fiche Mail order Annex I Annex II Annex III Energy Orka Energi Drier Ã urrkari TÃ ¸rketrommel I Manufacturer FramleiÃ °andi Merke II Model GerÃ ° Modell More efficient GÃ ³Ã ° nÃ ½tni Lavt forbruk Less efficient SlÃ ¦m nÃ ½tni HÃ ¸yt forbruk 3 1 Energy efficiency class... on a scale of A (more efficient) to G (less efficient) OrkunÃ ½tniflokkur... Ã ¡ kvarÃ °anum A (hÃ ¡marksnÃ ½tni) til G (lakasta nÃ ½ntni) Relativ energibruk... pÃ ¥ skalaen A (lavt forbruk) til G (hÃ ¸yt forbruk) V 5 2 Energy consumption Orkunotkun Energibruk V 5 2 kWh/cycle kWh/lotu kWh/tÃ ¸rkeprogram V 5 2 Based on standard test results for Dry Cotton  cycle Byggt Ã ¡ stÃ ¶Ã °luÃ °um prÃ ³funarniÃ °urstÃ ¶Ã °um Ã ¾urrklotu fyrir baÃ °mull PÃ ¥ grunnlag av standardtest av programmet for skaptÃ ¸rr bomull V 5 2 Actual consumption will depend on how the appliance is used Raunnotkun fer eftir Ã ¾vi hverning tÃ ¦kiÃ ° er notaÃ ° Den faktiske energibruk er avhengig av hvordan tÃ ¸rketromlen brukes VI 6 3 Capacity (cotton) kg AfkÃ ¶st (baÃ °mull) kg Kapasitet (bomull) kg X 11 7 Water Consumption Vatnsnotkun Vannforbruk 8 Drying time Ã urrkunartÃ ­mi TÃ ¸rketid 11 6 Estimated annual consumption for a four-person household which normally dries using a drier Ã Ã ¦tluÃ ° Ã ¡rsnotkun fyrir fjÃ ¶gurra manna heimili Ã ¾ar sem Ã ¾urrkari er notaÃ °ur aÃ ° jafnaÃ °i. AnslÃ ¥tt Ã ¥rlig forbruk for en husstand pÃ ¥ fire personer som normalt benytter tÃ ¸rketrommel VII 12 Air vented LoftrÃ ¦sting AvtrekkstÃ ¸rke-trommel VII 12 Condensing GufuÃ ¾Ã ©tting KondenstÃ ¸rke-trommel VIII 13 6 Noise (dB(A) re 1 PW) HÃ ¡vaÃ °i (dB(A) re 1 pW) LydnivÃ ¥ dB(A) (StÃ ¸y) Further information is contained in product brochures NÃ ¡nari upplÃ ½singar er aÃ ° finna Ã ­ bÃ ¦klingum sem fylgja vÃ ¶runum Produktbrosjyrene inneholder ytterligere opplysninger Norm EN 61121 StaÃ °all EN 61121 Europeisk standard EN 61121 Electric drier label Directive 95/13/EC Tilskipun 95/13/EB um merkingar Ã ¾urrkara Direktiv 95/13/EF om energimerking av tÃ ¸rketromler. Article 3 The texts of Commission Directive 95/12/EC and Commission Directive 95/13/EC in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic. Article 4 This Decision shall enter into force on 1 June 1996, provided that all the notifications under Article 103 (1) of the Agreement have been made to the EEA Joint Committee. Article 5 This Decision shall be published in the EEA Section of, and in the EEA Supplement to, the Official Journal of the European Communities. Done at Brussels, 31 May 1996. For the EEA Joint Committee The President P. BENAVIDES (1) OJ No L 301, 14. 12. 1995, p. 36. (2) OJ No L 301, 14. 12. 1995, p. 38. (3) OJ No L 136, 21. 6. 1995, p. 1. (4) OJ No L 136, 21. 6. 1995, p. 28.